         Case 3:19-cv-00627-SDD-EWD               Document 17     05/21/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

DWAYNE KEYES                                                         CIVIL ACTION NO.

VERSUS                                                               19-627-SDD-EWD

FARMERS TEXAS COUNTY MUTUAL
INSURANCE COMPANY, ET AL.

                  NOTICE AND ORDER FOR TELEPHONE CONFERENCE

        Before the Court is the Motion for Contempt (“Motion”), 1 filed by Farmers Texas Mutual

Insurance Company and Oscar White (collectively, “Defendants”). Per the Motion, Defendants

request that the Court hold Rene’s Industries, Inc. (“Rene’s”) in contempt under Fed. R. Civ. P.

45 for its failure to respond to Defendants’ third-party subpoena and order Rene’s to immediately

produce documents requested by the subpoena. Defendants also request that Rene’s be ordered to

pay its attorneys’ fees for filing this Motion.

        Dwayne Keyes (“Plaintiff”) filed suit against Defendants in state court on August 16, 2019

(“Petition”). 2 Per his Petition, Plaintiff alleges that he sustained “severe and disabling injuries”

because of a motor vehicle accident caused by Defendants. 3 Plaintiff seeks damages for his

injuries, including lost wages. 4 On March 26, 2020, Defendants issued a Subpoena to Produce

Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

(“Subpoena”) to Rene’s. 5 The Subpoena was served on Rene’s registered agent, Rene J. Esneault,

via U.S. Mail, Certified Mail Return Receipt Requested, on April 2020. 6

        The Subpoena seeks “information…of the nature of employment and wage information



1
  R. Doc. 13.
2
  R. Doc. 1-5.
3
  Id.
4
  Id. at ¶ 11.
5
  R. Doc. 13-2.
6
  R. Doc. 11; R. Doc. 13-3.
          Case 3:19-cv-00627-SDD-EWD                      Document 17           05/21/20 Page 2 of 3



regarding [Plaintiff] and his employment with Rene’s…” 7 Defendants claim they need this

information to provide to their “economic expert in order to produce an expert report pursuant to

the Court’s Scheduling Order [Doc. 7] issued in this matter as [P]laintiff is making a lost wage

claim.” 8 On the Subpoena’s original return date (April 9, 2020), Deedee Esneault (“Ms. Esneault”)

contacted Defendants via e-mail about the Subpoena. 9 Defendants later spoke with Rene Esneault

(“Mr. Esneault”), the registered agent for, and owner of, Rene’s, about the Subpoena and what

information was being requested. 10 Mr. Esneault explained that Plaintiff “would be in possession

of any information requested in the [S]ubpoena.” 11 Defendants followed up the call with an e-mail

to Mr. Esneault regarding the documents sought by the Subpoena, as well as a potential date by

which he thought Rene’s could produce said documents. 12 Over the next few weeks, Defendants

followed up with Rene’s several times to obtain the requested documents. 13 Despite Defendants’

efforts, Rene’s never responded to the Subpoena or produced any documents requested by the

Subpoena. 14 Now, Defendants ask the Court to hold Rene’s in contempt under Fed. R. Civ. P. 45,

to order Rene’s to provide the requested documents and things in the Subpoena immediately, and

to order Rene’s to “pay all reasonable attorney’s fees for the filing of this [M]otion.” 15

         Based on the foregoing, combined with the procedural posture of this case, 16 a telephone


7
  R. Doc. 13-1, p. 1; R. Doc. 13-2.
8
  R. Doc. 13-1, p. 1.
9
  R. Doc. 13, ¶ 4; R. Doc. 13-4.
10
   Id. at ¶ 5; R. Doc. 13-5.
11
   Id. at ¶ 6.
12
   Id. at ¶ 6; R. Doc. 13-5.
13
   Id. at ¶¶ 6-10; R. Doc. 13-5.
14
   Id. at ¶ 10; R. Doc. 13-1, p. 2.
15
   Id.
16
   A Scheduling Order is in place (R. Doc. 7), and a jury trial is set for March 8, 2021 (R. Doc. 9). The parties are set
to participate in a settlement conference before the undersigned on June 4, 2020. R. Doc. 10. Recently, due to ongoing
COVID-19 pandemic and related stay-at-home orders, Defendants filed an Unopposed Motion for Relief from
Scheduling Order Pursuant to Rule 16, seeking to extend certain discovery-related deadlines. R. Doc. 12. The Court
granted the motion and extended (1) the deadline to complete all discovery except experts and file all discover motion
to June 1, 2020; (2) the deadline to complete expert discovery to August 15, 2020; and (3) the deadline to file
dispositive motions and Daubert motions to August 15, 2020 (R. Doc. 14), which was granted. R. Doc. 16.

                                                           2
            Case 3:19-cv-00627-SDD-EWD          Document 17      05/21/20 Page 3 of 3



conference to discuss the issues raised in Defendants’ Motion is warranted.

           Accordingly,

           IT IS ORDERED that a telephone conference is set for Friday, May 29, 2020, at 10:00

AM before Magistrate Judge Erin Wilder-Doomes to discuss the Motion for Contempt, 17 filed by

Defendants. The purpose of the conference is to discuss the pending Motion prior to the deadline

to file an opposition memorandum, therefore, it is not necessary for Plaintiff or Rene’s to provide

an opposition memorandum before the telephone conference. If the conference does not resolve

the issues raised in the Motion, an opposition memorandum may still be filed within the deadlines

imposed by Local Civil Rules. Counsel participating in the telephone conference shall call 877-

336-1839 using access code 9565780 five minutes prior to conference.

IT IS FURTHER ORDERED that Defendants shall serve a copy of this Order on Rene’s

Industries, Inc. in the same manner in which it served the Subpoena. Defendants shall also notify

Rene’s Industries, Inc. of the telephone conference and provide a copy of this Order via e-mail to

the following e-mail addresses: desneault@renesindustries.com, resneault@renesindustries.com,

khebert@renesindustries.com, and mlandry@renesindustries.com.

           Signed in Baton Rouge, Louisiana, on May 21, 2020.


                                              S
                                              ERIN WILDER-DOOMES
                                              UNITED STATES MAGISTRATE JUDGE




17
     R. Doc. 13.

                                                 3
